internal_revenue_service number info release date index no genin-129756-02 cc psi b8 date dear this replies to your date letter wherein you submit some additional questions in regard to this office’s response to senator inquiry on your behalf regarding your agency’s contracts with private companies to provide aircraft for addressed smokejumpers and their cargo our date letter to senator the application of certain federal excise_taxes to the use of chartered aircraft when used to provide aerial firefighting protection or for the transportation of smokejumpers specifically you would like to know whether charges for any of the following invoiced items are subject_to excise_tax exclusive daily availability of the aircraft flight time billed on an hourly basis overnight expenses for the crew away from home base crew standby beyond the ordinary duty day you also inquire whether a domestic_segment fee is applicable to amounts paid for the transportation of smokejumpers where as in this case a taxpayer requests a written response regarding the application of tax law to its specific set of facts a request to this office for a letter_ruling is appropriate if you would like a letter_ruling in this matter please follow the instructions in revproc_2002_1 2002_1_irb_1 copy enclosed in the meantime we hope the following general information will be useful to you as indicated in our letter to senator federal excise_taxes are imposed on amounts paid for the taxable_transportation of persons by air sec_4261 of the internal_revenue_code and for amounts paid to a person engaged in the business of the taxable_transportation of property by air for hire sec_4271 revrul_72_156 1972_2_cb_331 provides that where an air tanker company contracts with a government agency to provide aerial firefighting protection specifically the dispersal of fire retardant neither of the above taxes is applicable the tax on the transportation of property does not apply inasmuch as the aerial service is similar to a nontaxable cropdusting service wherein the air service provider does not transport property for the customer furthermore since the pilots are company personnel and no persons are transported to fight the fire the tax on the transportation of persons is also not applicable however where a government agency contracts with an aircraft service provider for the transportation of persons including smokejumpers or property other than the fire retardant either or both of the air transportation taxes are applicable in a situation where both taxes would be applicable revrul_72_585 1972_2_cb_578 provides that if a single amount is paid for air transportation of a mixed load of persons and property_tax must be paid under sec_4261 on that part of the payment that represents the amount charged for transportation of persons and tax must also be paid under sec_4271 on that part of the charge that represents a payment for transportation of property an allocation of the single charge must be made on a fair and reasonable basis and must be supportable by adequate_records pursuant to sec_4261 if tax is imposed on the transportation of persons by air a separate domestic_segment tax of dollar_figure per segment defined as one takeoff and one landing is also imposed the segment tax is not imposed on any domestic_segment beginning or ending at an airport that is a rural_airport see revproc_98_18 1998_1_cb_435 for a listing of rural airports for purposes of the segment tax revrul_2002_34 2002_24_irb_1150 holds that if an aircraft is chartered and one or more persons are transported on that aircraft for each segment the tax under sec_4261 is calculated by multiplying the amount of tax by the number of passengers transported on the aircraft sec_4281 provides that the taxes imposed by sec_4261 and sec_4271 do not apply to transportation by an aircraft having a maximum_certificated_takeoff_weight of big_number pounds or less except when the aircraft is operated on an established line sec_4262 provides that for purposes of the tax on the transportation of persons by air the term transportation includes layover or waiting time and movement in deadhead service a similar provision is provided under sec_4272 for the transportation of property revrul_76_556 holds that hourly and flat rates which include charges for layover time and movement of aircraft in deadhead service as well as for actual flight time charged by an aircraft rental company for piloted aircraft having maximum certificated takeoff weights in excess of big_number pounds to a company for the transportation of employees to and from their jobsites are subject_to the tax imposed under sec_4261 revrul_72_565 1972_2_cb_578 holds that charges in connection with layover time of chartered aircraft consisting of an hourly rate plus the expenses of the pilot and crew for salaries lodging ground transportation food and entertainment are charges subject_to both air transportation taxes revrul_75_535 1975_2_cb_438 considers whether amounts paid to a nonprofit organization are subject_to tax in holding that there is no exemption for air transportation provided on a nonprofit basis the ruling also holds that amounts paid for air flight and standby time furnished by the organization in connection with its unscheduled u s air ambulance service using aircraft having maximum certificated weights in excess of big_number pounds are subject_to the sec_4261 tax amounts paid for daily availability of aircraft are considered to be amounts paid for standby time and subject_to tax it has been a longstanding position of the internal_revenue_service that amounts paid for the right to air transportation service are taxable regardless of whether the actual service is used if you have any questions about this please contact the person whose name appears above enclosure by sincerely associate chief_counsel passthroughs and special industries richard a kocak chief branch
